Name: 82/430/EEC: Commission Decision of 22 June 1982 on the approval of a programme relating to processing and marketing of feed grain in the Veneto Province pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-30

 Avis juridique important|31982D043082/430/EEC: Commission Decision of 22 June 1982 on the approval of a programme relating to processing and marketing of feed grain in the Veneto Province pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 186 , 30/06/1982 P. 0060 - 0060*****COMMISSION DECISION of 22 June 1982 on the approval of a programme relating to processing and marketing of feed grain in the Veneto Province pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (82/430/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 8 February 1982 the Italian Government forwarded a programme relating to processing and marketing of feed grain in the Veneto Province; Whereas this programme concerns the creation of collective facilities of drying plants and storage of maize with a view to overcoming the existing bottleneck in marketing; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved by the sector concerned; whereas the estimated time required for implementation of the programme does not exceed the period mentioned in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to processing and marketing of feed grain in the Veneto Province, pursuant to Regulation (EEC) No 355/77, forwarded by the Italian Government on 8 February 1982 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 22 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.